923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward OWENS Mary Owens, Appellants,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY.
No. 90-7048.
United States Court of Appeals, District of Columbia Circuit.
Oct. 24, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellants' motion to certify question to the District of Columbia Court of Appeals and the opposition thereto;  appellee's motion for summary affirmance, the opposition thereto, and the reply;  and appellants' motion for an extension of 48 hours to file amended opposition to appellee's motion for summary affirmance or, in the alternative, to set briefing schedule if appellants' motion to certify is denied, the opposition thereto, and the reply, it is


2
ORDERED that the motion to certify question to the District of Columbia Court of Appeals be denied.  The issue presented for certification does not implicate a genuinely uncertain issue of District of Columbia law.    See Brooks v. WMATA, 861 F.2d 1282 (D.C.Cir.1988);  Sledd v. WMATA, 439 A.2d 464 (D.C.1981).  It is


3
FURTHER ORDERED that the motion for an extension of 48 hours to file amended opposition to appellee's motion for summary affirmance or, in the alternative, to set briefing schedule be denied.  It is


4
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinions filed March 13, 1989, and March 6, 1990.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers' Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 F.2d 994 (1980).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.